EXHIBIT 10.1

SECOND AMENDMENT dated as of September 28, 2015 (this “Second Amendment”), to
the Credit Agreement dated as of December 15, 2014 (as amended by that certain
First Amendment dated as of March 31, 2015 and as it may be further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Willbros Group, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, KKR Credit Advisors (US) LLC, as Arranger (the
“Arranger”), and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

WHEREAS, the Loan Parties, the Administrative Agent and the Lenders are parties
to the Credit Agreement, pursuant to which the Lenders made Tranche B Loans to
the Borrower.

WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
the Borrower desires to consummate the Professional Services Disposition (as
defined herein), the Bemis Disposition (as defined herein) and the Other
Designated Asset Dispositions (as defined herein).

WHEREAS, in anticipation of such sale, the Borrower has requested that the
Lenders agree to permit the Borrower to retain certain of the Net Proceeds from
the Professional Services Disposition and the Bemis Dispositions and restructure
the call protection set forth in Section 2.06(f) of the Credit Agreement.

WHEREAS, the Borrower has further requested that (a) the testing of the
financial covenants set forth in Sections 6.15 and 6.16 of the Credit Agreement
be further suspended during the Second Amendment Covenant Test Suspension Period
(as defined herein) if the Professional Services Disposition Completion Date (as
defined herein) does not occur on or prior to the Professional Services
Disposition Outside Date (as defined herein) and (b) certain financial covenant
levels set forth in Sections 6.15 and 6.16 of the Credit Agreement be amended.

WHEREAS, pursuant to, and in compliance with the requirements of, Section 10.01
of the Credit Agreement, each Lender is willing to agree to the Borrower’s
requests, in each case on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in further consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including the recitals hereto) shall have the meanings assigned to such terms
in the Credit Agreement.

SECTION 2. Amendments to the Credit Agreement. As of the Second Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:



--------------------------------------------------------------------------------

(a) Subject to Section 3 of this Second Amendment, Section 1.01 of the Credit
Agreement is hereby amended by adding the following defined terms in appropriate
alphabetical order:

““Asset Sale Prepayment Premium” has the meaning set forth in
Section 2.06(f)(ii).”

““Bemis Disposition” the disposition of all or substantially all the assets of,
or the Equity Interests in, Bemis LLC, a Vermont limited liability company (and
no other assets), provided that such disposition is consummated (a) in
accordance with Section 6.04(h) and (b) without any recourse to the Borrower or
any of its Subsidiaries, other than customary purchase price adjustments, escrow
arrangements and indemnities set forth in the definitive agreement for such
disposition.”

““Default Prepayment Premium” has the meaning set forth in
Section 2.06(f)(iii).”

““Designated Asset Dispositions” means the Professional Services Disposition,
the Bemis Disposition and the Other Designated Asset Dispositions.”

““Designated Asset Disposition Outside Date” means September 28, 2016.”

““Insolvency Proceeding” has the meaning set forth in Section 7.01(e).”

““Other Designated Asset Dispositions” means each disposition separately agreed
to in writing by the Parent, the Administrative Agent and the Arranger as an
“Other Designated Asset Disposition” for purposes of this Agreement, provided,
in each case under clauses (a) and (b) above, that such disposition is
consummated (i) in accordance with Section 6.04(h) and (ii) without any recourse
to the Borrower or any of its Subsidiaries, other than customary purchase price
adjustments, escrow arrangements and indemnities set forth in the definitive
agreement for such disposition.”

““Prepayment Premium” has the meaning set forth in Section 2.06(f)(i).”

““Professional Services Disposition Completion Date” means the date on which the
Professional Services Disposition is consummated.”

““Professional Services Disposition Outside Date” means December 31, 2015.”

““Professional Services Disposition” means the disposition of all or
substantially all the assets constituting the “Professional Services” segment of
the Borrower and its Subsidiaries (excluding, at the option of the Borrower, the
“Governmental Services” line of business otherwise included therein), whether
such disposition is by means of the disposition of such assets or of the Equity

 

2



--------------------------------------------------------------------------------

Interests in one or more Subsidiaries that hold such assets (and no other
assets), provided that such disposition is consummated (a) in accordance with
Section 6.04(h) and (b) without any recourse to the Borrower or any of its
Subsidiaries, other than customary purchase price adjustments, escrow
arrangements and indemnities set forth in the definitive agreement for such
disposition.”

““Repayment Fee” has the meaning set forth in Section 2.04(b).”

““Repayment Fee Percentage” means 5.00%.”

““Retained Net Proceeds” has the meaning set forth in Section 2.06(c)(i)(B)(4).”

““Retained Net Proceeds Amount” means, at any time, (a) the Retained Net
Proceeds at such time, but not in excess of the Retained Net Proceeds Cap, less
(b) the aggregate principal amount of Tranche B Loans prepaid pursuant to
Section 2.06(b) after the Second Amendment Effective Date and prior to such
time; provided that, for the avoidance of doubt, “Retained Net Proceeds Amount”
may not be less than zero.”

““Retained Net Proceeds Cap” means, at any time, the sum of (a) $43,000,000 and
(b) the total amount of the premium and fees payable by the Borrower under this
Agreement on account of the Professional Services Disposition or the Bemis
Disposition, in each case, if such Designated Asset Disposition has been
consummated prior to such time.”

““Second Amendment” means the Second Amendment dated as of September 28, 2015,
to this Agreement.”

““Second Amendment Covenant Test Suspension Period” means the fiscal quarters
ending December 31, 2014, March 31, 2015, June 30, 2015, September 30,
2015, December 31, 2015, March 31, 2016 and June 30, 2016.”

““Second Amendment Effective Date” means September 28, 2015.”

(b) The definition of “Excluded Property” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the word “and” immediately after
clause (f) thereof, adding the word “and” immediately after clause (g) thereof
and adding the following new clause (h) immediately after clause (g) thereof:

“(h) any cash and Cash Equivalents subject to a Lien referred to in clause (c),
(d) or (f) of the definition of Excepted Liens or Section 6.01(g), 6.01(k) or
6.01(l), in each case, to the extent that a grant of a Lien thereon pursuant to
the Loan Documents shall constitute or result in a breach or termination
pursuant to the terms of, or a default under, any agreement to which any Loan
Party is a party governing or relating to such Lien”.

 

3



--------------------------------------------------------------------------------

(c) Subject to Section 3 of this Second Amendment, Section 1.01 of the Credit
Agreement is hereby amended by amending and restating each of the following
defined terms in its entirety as follows:

““Makewhole Amount” means, in respect of the Tranche B Loans of any Lender being
prepaid (or deemed prepaid under Section 2.06(f)(iii)) or subject to a Repricing
Amendment on any date, an amount equal to the present value as of such date of
all interest payments that would have been made in respect of the principal of
such Tranche B Loans from the date of such prepayment (or deemed prepayment
date) or the effective date of such Repricing Amendment to but excluding (a) in
the case of any prepayment pursuant to Section 2.06(b) or 2.06(c)(ii) made on or
after June 15, 2018, June 15, 2019 and (b) in the case of any other prepayment
or a Repricing Amendment, the Tranche B Maturity Date at a rate per annum equal
to the sum of (i) 9.75% plus (ii) the greater of (x) 1.25% and (y) the
Eurodollar Rate (assuming an Interest Period of three months) in effect on the
date of such prepayment (or deemed prepayment date) or the effective date of
such Repricing Amendment (in each case, computed on the basis of actual days
elapsed over a year of 360 days and using a discount rate equal to the Treasury
Rate as of such prepayment or effective date plus 50 basis points).”

““Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including any Prepayment Premium, any Asset Sale Prepayment Premium or the
Default Prepayment Premium applicable pursuant hereto) or with respect to any
Hedging Arrangement to which a Hedging Counterparty is a party, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including principal,
interest, fees and indemnities (including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding); provided that, for purposes of determining any Obligations of
any Guarantor under Article VIII of this Agreement and the Security Agreement,
the definition of “Obligations” shall not create any guarantee by any Guarantor
of any Excluded Swap Obligations of such Guarantor.”

(d) The definition of “Permitted ABL Debt” set forth in Section 1.01 of the
Credit Agreement is hereby amended by replacing each reference in clause
(a) thereof to “the First Amendment Effective Date” with a reference to “the
Second Amendment Effective Date”.

(e) Subject to Section 3 of this Second Amendment, Section 2.04 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“2.04 Fees.

 

4



--------------------------------------------------------------------------------

(a) The Borrower agrees to pay to the Administrative Agent the fees as
separately agreed upon by the Borrower and the Administrative Agent in the Agent
Fee Letter.

(b) The Borrower shall pay to the Administrative Agent, for the ratable account
of each Lender, on the Tranche B Maturity Date a fee in the amount of 5.00% of
the aggregate principal amount of the Tranche B Loans outstanding on the Tranche
B Maturity Date (the “Repayment Fee”). Once paid, the Repayment Fee shall not be
refundable under any circumstances. The payment of (or the obligation to pay)
the Repayment Fee does not reduce or modify any other fees or expenses owed to
the Administrative Agent or any other Secured Parties, for its or their own
account, pursuant to any other fee arrangement or any other Loan Document and
shall be in addition to, and not creditable against, any other fee, cost or
expense payable under this Agreement or any other Loan Document. The Repayment
Fee shall be deemed to be payable in consideration of the agreements made by the
Lenders in connection with this Agreement and the Second Amendment, and the Loan
Parties agree that it is reasonable under the circumstances currently existing.
The Loan Parties expressly agree that (i) the Repayment Fee is reasonable and is
the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel, (ii) the Repayment Fee shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(iii) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction and the transactions
contemplated by the Second Amendment for such agreement to pay the Repayment
Fee, and (iv) the Loan Parties shall be estopped hereafter from claiming
differently than as agreed to in this Section 2.04(b).”

(f) Subject to Section 3 of this Second Amendment, Section 2.06(c)(i)(B) of the
Credit Agreement is hereby amended by adding the following language as a new
subclause (4), immediately following subclause (3) therein:

“(4) In the case of any Net Proceeds received by the Borrower and its
Subsidiaries in respect of the Professional Services Disposition and/or the
Bemis Disposition, an additional amount thereof up to the Retained Net Proceeds
Cap in the aggregate (the “Retained Net Proceeds”), shall not, unless otherwise
agreed by the Borrower, be subject to the requirements set forth in
Section 2.06(c)(i)(A) and may be retained by the Borrower (and, prior to its
permitted use as set forth below, shall be held by the Loan Parties solely in
one or more deposit accounts subject to a deposit account control agreement for
the benefit of the Administrative Agent providing for a perfected Lien in favor
of the Administrative Agent), and be used by the Borrower solely for (I) making
voluntary prepayments of the Tranche B Loans pursuant to Section 2.06(b) and
paying any premiums or fees in connection therewith, provided that any such
voluntary prepayment shall be accompanied by a certificate signed by a
Responsible Officer of the Borrower setting forth the calculation of the
Retained Net Proceeds Amount as of such time of prepayment both before and after
giving effect to such prepayment, (II) working capital in the ordinary course of
business

 

5



--------------------------------------------------------------------------------

and other general corporate purposes in the ordinary course of business
(including as the cash collateral component of the “borrowing base” under the
ABL Documents or as cash collateral to support obligations of the Borrower and
its Subsidiaries in respect of letters of credit, surety bonds, performance
bonds and similar obligations), in each case, excluding any Investments (other
than intercompany loans and advances), Acquisitions and Restricted Payments,
whether or not otherwise permitted hereunder, or (III) repayment or prepayment
of the Permitted ABL Debt, in each case, to the extent otherwise permitted
hereunder; provided further that the Borrower shall provide to the
Administrative Agent, within five (5) Business Days of written request by the
Administrative Agent or the Required Lenders, a certificate signed by a
Responsible Officer of the Borrower setting forth the calculation of the
Retained Net Proceeds Amount as of such time (as well as reasonable backup
documentation in support of such calculation).”

(g) Subject to Section 3 of this Second Amendment, Section 2.06(f) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(f) Call Protection.

(i) In the event that, at any time prior to the Tranche B Maturity Date, the
Loan Parties shall (i) prepay any Tranche B Loans (other than pursuant to
Section 2.06(c)(i) (solely to the extent such prepayment is made on account of
one or more Designated Asset Dispositions permitted pursuant to Section 6.04(h)
and does not result in the aggregate principal amount of the Tranche B Loans
outstanding after giving effect to such prepayment to be less than $88,000,000),
Section 2.06(c)(iv) or, for the avoidance of doubt, Section 2.05(a) or 2.05(b))
or (ii) effect any Repricing Amendment (including, for the avoidance of doubt,
pursuant to Section 2.18), and, in each case, no Event of Default shall have
occurred and be continuing immediately after giving effect to such prepayment,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each Lender, (A) in the case of clause (i) above, a prepayment premium equal to
the Makewhole Amount plus the Repayment Fee Percentage, in each case, with
respect to the aggregate principal amount of the Tranche B Loans so prepaid,
provided that, notwithstanding the foregoing, in the case of any prepayment of
Tranche B Loans under Section 2.06(b) made after the Second Amendment Effective
Date (but only so long as (1) the aggregate principal amount of Tranche B Loans
so prepaid shall not exceed the lesser of the Retained Net Proceeds and the
Retained Net Proceeds Cap and (2) the aggregate principal amount of the Tranche
B Loans outstanding after giving effect to such prepayment under Section 2.06(b)
shall not be less than $88,000,000), the prepayment premium shall equal to 2.00%
of the aggregate principal amount of the Tranche B Loans so prepaid, and (B) in
the case of clause (ii) above, a fee equal to the Makewhole Amount plus the
Repayment Fee Percentage, in each case, with respect to the aggregate principal
amount of the Tranche B Loans subject to such Repricing Amendment (such premium
or fee referred to in clauses (A) and (B), the “Prepayment Premium”).

 

6



--------------------------------------------------------------------------------

(ii) With respect to any prepayments of Tranche B Loans pursuant to
Section 2.06(c)(i) solely to the extent such prepayment is made on account of
one or more Designated Asset Dispositions permitted by Section 6.04(h), and, in
each case, such prepayment does not result in the aggregate principal amount of
Tranche B Loans outstanding after giving effect to such prepayment to be less
than $88,000,000 and does not occur at time when an Event of Default shall have
occurred and be continuing immediately after giving effect to such prepayment,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each Lender, a prepayment premium equal to 2.00% of the aggregate principal
amount of the Tranche B Loans so prepaid (such premium, the “Asset Sale
Prepayment Premium”).

(iii) Without limiting the generality of the foregoing and notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is
understood and agreed that if (x) an Event of Default shall have occurred and be
continuing immediately after giving effect to any prepayment of Tranche B Loans,
whether in whole or in part, made after the Second Amendment Effective Date or
(y) the Tranche B Loans are accelerated (including, without limitation, as the
result of the occurrence of any Event of Default or the commencement of any
Insolvency Proceeding, whether pursuant to Section 7.02 or 7.03, by operation of
law or otherwise), a fee equal to the Makewhole Amount plus the Repayment Fee
Percentage, in each case, with respect to the aggregate principal amount of the
Tranche B Loans subject to such prepayment (determined in the case of
acceleration, as of the date of acceleration as if the aggregate principal
amount of Tranche B Loans then outstanding were voluntarily prepaid on such date
under Section 2.06(b) (but, in the case of any portion of such fee attributable
to the definition of “Makewhole Amount”, determined disregarding any interest
payments hereunder that are actually made by the Borrower after such date of
acceleration), will also be due and payable and, in the case of acceleration,
will be treated and deemed as though the Tranche B Loans were voluntary prepaid
as of such date under Section 2.06(b) and shall constitute part of the
Obligations for all purposes hereof (the prepayment fee payable under this
clause (f)(iii), the “Default Prepayment Premium”), it being understood and
agreed that the Default Prepayment Premium shall be without duplication of any
amounts payable under clause (f)(i) or (f)(ii) above. The Default Prepayment
Premium payable in accordance with the immediately preceding sentence shall be
presumed to be the liquidated damages sustained by each Lender as a result of
the early termination, and the Loan Parties agree that it is reasonable under
the circumstances currently existing, and will be payable notwithstanding the
satisfaction, release, payment, restructuring, reorganization, replacement,
reinstatement, defeasance or compromise of any of the Tranche B Loans in any
Insolvency Proceeding, any foreclosure (whether by power of judicial proceeding
or otherwise) or deed in lieu of foreclosure or the making of a distribution of
any kind in any Insolvency Proceeding. THE LOAN PARTIES EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE DEFAULT PREPAYMENT PREMIUM IN CONNECTION WITH ANY
SUCH

 

7



--------------------------------------------------------------------------------

ACCELERATION. The Loan Parties expressly agree that (A) the Default Prepayment
Premium is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel, (B) the Default
Prepayment Premium shall be payable notwithstanding the then prevailing market
rates at the time payment is made, (C) there has been a course of conduct
between Lenders and the Loan Parties giving specific consideration in this
transaction and the transactions contemplated by the Second Amendment for such
agreement to pay the Default Prepayment Premium, and (D) the Loan Parties shall
be estopped hereafter from claiming differently than as agreed to in this
Section 2.06(f)(iii).

(iv) For the avoidance of doubt and notwithstanding anything to the contrary
herein or in any other Loan Document, the proceeds of any Asset Disposition
(including any Designated Asset Disposition) shall not be included in the
definition of Consolidated EBITDA, Consolidated Net Income or Excess Cash Flow
for any purposes hereunder or any other Loan Document.”

(h) Section 6.01(g) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(g) Liens securing Debt permitted under Section 6.02(i) or other obligations
relating to the payment of insurance premiums or deductibles; provided that such
Liens do not extend to any assets of the Borrower or any of its Subsidiaries
other than assets of the type customarily subject to such Liens (including
rights under the applicable insurance policies and cash and Cash Equivalents);”.

(i) Subject to Section 3 of this Second Amendment, Section 6.04(c) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(c) [Reserved];”.

(j) Subject to Section 3 of this Second Amendment, Section 6.04(h) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(h) any other Asset Dispositions; provided that (i) each such Asset Disposition
is for fair market value, (ii) at least 75% of the consideration for each such
Asset Disposition is cash or Cash Equivalents, (iii) no Default or Event of
Default has occurred and is continuing after giving effect to such Asset
Disposition, and (iv) each such Asset Disposition consummated after the Second
Amendment Effective Date (A) is a Designated Asset Disposition and (B) is
consummated on or prior to the Designated Asset Disposition Outside Date;
provided further that, for the avoidance of doubt, upon the completion of all
the Designated Asset Dispositions after the Second Amendment Effective Date, no
other Asset Sales shall be permitted under this clause (h)”.

(k) Subject to Section 3 of this Second Amendment, Section 6.15 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

8



--------------------------------------------------------------------------------

“6.15 Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio as of
the last day of any fiscal quarter, commencing with the fiscal quarter ending
December 31, 2014, to be less than the ratio set forth below with respect to
such fiscal quarter:

 

Fiscal Quarter

   Minimum Interest Coverage Ratio

Fiscal quarters ending December 31, 2014, March 31, 2015 and June 30, 2015

   2.00 to 1.00

Fiscal quarters ending September 30, 2015 and December 31, 2015

   2.50 to 1.00

Fiscal quarter ending March 31, 2016

   2.75 to 1.00

Fiscal quarter ending June 30, 2016

   1.00 to 1.00

Fiscal quarter ending September 30, 2016

   2.00 to 1.00

Fiscal quarter ending December 31, 2016

   2.00 to 1.00

Fiscal quarters ending March 31, 2017 and thereafter

   3.50 to 1.00

(l) Subject to Section 3 of this Second Agreement, Section 6.16 of the Credit
Agreement is hereby and restated in its entirety as follows:

“6.16 Maximum Total Leverage Ratio. Permit the Total Leverage Ratio as of the
last day of any fiscal quarter, commencing with the fiscal quarter ending
December 31, 2014, to exceed the ratio set forth below with respect to such
fiscal quarter:

 

Fiscal Quarter

   Maximum Total Leverage Ratio

Fiscal quarters ending December 31, 2014, March 31, 2015 and June 30, 2015

     4.50 to 1.00

Fiscal quarter ending September 30, 2015

     4.00 to 1.00

Fiscal quarter ending December 31, 2015

     3.50 to 1.00

Fiscal quarter ending March 31, 2016

     3.25 to 1.00

Fiscal quarter ending June 30, 2016

   10.00 to 1.00

Fiscal quarter ending September 30, 2016

     4.50 to 1.00

Fiscal quarter ending December 31, 2016

     4.50 to 1.00

Fiscal quarters ending March 31, 2017 and thereafter

     2.75 to 1.00

 

9



--------------------------------------------------------------------------------

(m) Article VI of the Credit Agreement is hereby amended by adding the following
section as new Section 6.20, immediately following Section 6.19 therein:

“6.20. Extended Suspension of Testing of Financial Covenants During the Second
Amendment Covenant Test Suspension Period. Notwithstanding anything in Sections
6.15, 6.16 and 6.19 to the contrary, during the Second Amendment Covenant Test
Suspension Period, the Interest Coverage Ratio and the Total Leverage Ratio
shall not be tested to determine compliance with Section 6.15 or 6.16,
respectively, and any failure by the Loan Parties to comply with the Interest
Coverage Ratio or the Total Leverage Ratio as set forth in such Sections during
the Second Amendment Covenant Test Suspension Period shall not be deemed to be
or result in a Default or an Event of Default; provided that the financial
covenants set forth in Sections 6.15 and 6.16 shall be applicable for all other
purposes tested or referenced under this Agreement as if in effect during the
Second Amendment Covenant Test Suspension Period; provided further that if the
Professional Services Disposition Completion Date occurs on or prior to the
Professional Services Disposition Outside Date, this Section 6.20 (other than
this ultimate proviso of this Section 6.20) shall no longer be of any force or
effect (it being understood that nothing in this ultimate proviso shall affect
Section 6.19, which shall continue in full force and effect), and compliance
with Sections 6.15 and 6.16 shall be subject to and tested pursuant to the terms
of Section 6.19.”

(n) Section 7.01(e) of the Credit Agreement is hereby amended to insert the
following words at the end of such section immediately prior to the “;” at the
end of such Section: “(any of the foregoing clauses (a) through (e), an
“Insolvency Proceeding”).

(o) Section 7.02(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(a) the Administrative Agent shall, at the request, or may, with the consent,
of the Majority Lenders, by notice to the Borrower, declare all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement and the other Loan Documents (including the Default
Prepayment Premium) to be forthwith due and payable, whereupon all such amounts
shall

 

10



--------------------------------------------------------------------------------

become and be forthwith due and payable in full, without notice of intent to
demand, demand, presentment for payment, notice of nonpayment, protest, notice
of protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower; and”.

(p) Section 7.03(a)(ii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(ii) all principal, interest, fees, reimbursements, indemnifications, and all
other amounts payable under this Agreement and the other Loan Documents
(including the Default Prepayment Premium) shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower; and”.

(q) Section 10.06(g) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(g) [Reserved].”

SECTION 3. Cessation of Effectiveness of Certain Amendments. Notwithstanding
anything to the contrary set forth herein or in any other Loan Document, if the
Professional Services Disposition Completion Date does not occur on or prior to
the Professional Services Disposition Outside Date, the amendments set forth in
Sections 2 of this Second Amendment (other than Sections 2(b), 2(d), 2(h), 2(m),
2(n) and 2(q)) shall be deemed to be null and void and of no further force and
effect, in each case, as of the Professional Services Disposition Outside Date,
and the terms of the Sections of the Credit Agreement there were subject to such
amendments set forth in Section 2 of this Second Amendment shall automatically
be reinstated to be identical to such terms as in effect immediately prior to
the Second Amendment Effective Date.

SECTION 4. Amendment to the Intercreditor Agreement. Each Lender hereby
(a) authorizes and directs the Administrative Agent to execute and deliver an
amendment to the Intercreditor Agreement in the form of Exhibit A hereto, in
each case, on behalf of such Lender and without any further consent,
authorization or other action by such Lender, and (b) agrees that, upon the
execution and delivery thereof, such Lender will be bound by the provisions of
the Intercreditor Agreement, as so amended, as if it were a signatory thereto
and will take no actions contrary to the provisions of the Intercreditor
Agreement, as so amended.

SECTION 5. Amendment to ABL Credit Agreement. Each Lender hereby agrees that on
the Second Amendment Effective Date the ABL Credit Agreement shall be amended as
set forth on Exhibit B hereto and that, notwithstanding anything to the contrary
in the Credit Agreement or any other Loan Document, such amendment shall be
permitted under the Credit Agreement and the other Loan Documents.

 

11



--------------------------------------------------------------------------------

SECTION 6. Conditions to Effectiveness of Second Amendment. This Second
Amendment shall become effective on the first date (the “Second Amendment
Effective Date”) on which:

(a) The Arranger and the Administrative Agent (or their respective counsels)
shall have received duly executed counterparts hereof that, when taken together,
bear the signatures of the Borrower and each Lender;

(b) The Arranger and the Administrative Agent (or their respective counsels)
shall have received duly executed counterparts of an amendment to the
Intercreditor Agreement, in the form of Exhibit A hereto, that, when taken
together, bear the signatures of the ABL Representative and each Loan Party.

(c) The Arranger and the Administrative Agent (or their respective counsels)
shall have received certificates from the appropriate Governmental Authority
certifying as to the good standing of each Loan Party in the jurisdiction of its
incorporation or formation; and

(d) The Arranger and the Administrative Agent (or their respective counsels)
shall have received a certificate dated the Second Amendment Effective Date from
a Responsible Officer of the Borrower certifying that:

(i) The Borrower and its Subsidiaries, taken as a whole, after giving effect to
this Second Amendment, are Solvent as of the Second Amendment Effective Date;

(ii) No Default or Event of Default has occurred and is continuing as of the
Second Amendment Effective Date;

(iii) All representations and warranties of the Loan Parties set forth in
Article IV of the Credit Agreement are true and correct as of the Second
Amendment Effective Date in all material respects (except that to the extent any
representation and warranty is qualified as to “Material Adverse Effect” or
otherwise as to “materiality”, such representation and warranty shall be true
and correct in all respects as of the Second Amendment Effective Date), except
to the extent that any such representation and warranty relates solely to an
earlier date, in which case such representation and warranty was true and
correct in all material respects (except that to the extent any representation
and warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty was true and correct in all
respects) as of such earlier date; and

(iv) The Organizational Documents of each Loan Party, including all amendments
thereto, delivered to the Administrative Agent on December 15, 2014, pursuant to
the Credit Agreement remain in full force and effect as of the Second Amendment
Effective Date and have not been amended, waived or supplemented since such date
and to the Second Amendment Effective Date.

SECTION 7. Representations and Warranties. Each Loan Party represents and
warrants as of the Second Amendment Effective Date as follows:

 

12



--------------------------------------------------------------------------------

(a) Authority Etc. Each of the Loan Parties has the requisite organizational
power and authority to execute, deliver and perform this Second Amendment. The
execution, delivery and performance by each Loan Party of this Second Amendment
(i) have been duly authorized by all necessary organizational action on the part
of such Loan Party, (ii) do not and will not (A) contravene the terms of such
Loan Party’s Organizational Documents, (B) violate any Legal Requirement or
(C) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than any Lien created under the Loan Documents and Liens
created under the ABL Documents) under, (1) the provisions of any indenture,
instrument or agreement to which such Loan Party is a party or by which it or
its property is bound or (2) any order injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject, except, in the case of clauses (ii)(B) and (ii)(C) above,
to the extent any of the foregoing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No authorization,
approval, consent, exemption or other action by, or notice to or filing with,
and Governmental Authority is necessary or required on the part of any Loan
Party in connection with the execution, delivery and performance by any Loan
Party of this Second Amendment, except (I) as such have been obtained or made
and are in full force and effect, and (II) actions by, and notices to or filings
with, Governmental Authorities (including the SEC) that may be required in the
ordinary course of business from time to time or that may be required to comply
with the express requirements of the Loan Documents.

(b) Enforceability. This Second Amendment has been duly executed and delivered
by each Loan Party. This Second Amendment constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar law affecting creditors’ rights generally or general principles of
equity.

(c) Representations and Warranties. After giving effect to this Second
Amendment, the representations and warranties contained in each Loan Document
are true and correct in all material respects (except that such materiality
qualifier shall be not applicable to any representations and warranties that
already are qualified or modified by the materiality in the text thereof) on and
as of the date hereof, as though made on and as of the date hereof (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date).

(d) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof.

SECTION 8. Reaffirmation and Ratification. The Loan Parties hereby:

(a) acknowledge and agree that the Liens and security interests created under
the Security Agreement and the other Security Documents in favor of the
Administrative Agent for the benefit of the Lenders and securing payment of all
“Obligations” (including, without limitation, all prior loans or advances made
to the Borrower by the Lenders) outstanding pursuant to the Credit Agreement
shall remain in full force and effect with respect to the Obligations and are
hereby and thereby reaffirmed,

 

13



--------------------------------------------------------------------------------

(b) acknowledge and reaffirm their respective obligations as set forth in each
Loan Document (as amended or otherwise modified by this Second Amendment),
including, without limitations, all Obligations under the Credit Agreement and
the other Loan Documents (as amended or otherwise modified by this Second
Amendment),

(c) agree to continue to comply with, and be subject to, all of the terms,
provisions, conditions, covenants, agreements and obligations applicable to them
set forth in each Loan Document (as amended or otherwise modified by this Second
Amendment), which remain in full force and effect, and

(d) confirm, ratify and reaffirm that (i) the guarantees and indemnities given
by them pursuant to the Credit Agreement and/or any other Loan Documents
continue in full force and effect, following and notwithstanding the amendments
thereto pursuant to this Second Amendment, and (ii) the security interest
granted to Administrative Agent, for the benefit of the Lenders, pursuant to the
Loan Documents in all of their right, title, and interest in all then existing
and thereafter acquired or arising Collateral in order to secure prompt payment
and performance of the Obligations, is continuing and is and shall remain
unimpaired and continue to constitute a first priority security interest
(subject to Permitted Liens) in favor of the Administrative Agent, for the
benefit of the Lenders, with the same force, effect and priority in effect
immediately prior to entering into this Second Amendment.

SECTION 9. Release. Each Loan Party hereby remises, releases, acquits, satisfies
and forever discharges the Arranger, the Administrative Agent, the Lenders and
their respective agents, employees, officers, directors, predecessors, attorneys
and all others acting or purporting to act on behalf of or at the direction of
the Arranger, the Administrative Agent or the Lenders (“Releasees”), of and from
any and all manner of actions, causes of action, suits, damages, claims and
demands, in each case, that as of the date hereof are known or reasonably should
be known to such Loan Party, in law or in equity, which such Loan Party ever
had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever through the date hereof (it being understood
that nothing in this sentence shall release or otherwise affect the covenants of
the Releasees under the Credit Agreement and the other Loan Documents, in each
case, after the Second Amendment Effective Date). Without limiting the
generality of the foregoing, each Loan Party hereby waives and affirmatively
agrees not to allege or otherwise pursue any actions, causes of action, suits,
damages, claims and demands that it shall or may have as of the date hereof
against any Releasees in connection with the Credit Agreement or the other Loan
Documents, including, but not limited to, the rights to contest (a) the right of
the Arranger, the Administrative Agent and each Lender to exercise its rights
and remedies described in the Credit Agreement, (b) any provision of the Credit
Agreement or the other Loan Documents or (c) any conduct of the Arranger, the
Administrative Agent, the Lenders or other Releasees relating to or arising out
of the Credit Agreement or the other Loan Documents on or prior to the date
hereof.

 

14



--------------------------------------------------------------------------------

SECTION 10. Estoppel. To induce the Arranger, the Administrative Agent and the
Lenders to enter into this Second Amendment, each Loan Party hereby acknowledges
and agrees that, after giving effect to this Second Amendment, as of the date
hereof, to the knowledge of any Loan Party, there exists no right of offset,
defense, counterclaim or objection in favor of any Loan Party as against the
Arranger, the Administrative Agent or any Lender with respect to the
Obligations.

SECTION 11. Effects on Loan Documents. Except as specifically amended herein or
pursuant hereto, all provisions of the Credit Agreement and the other Loan
Documents shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed. Except as otherwise expressly provided herein,
the execution, delivery and effectiveness of this Second Amendment shall not
operate as a waiver of any right, power or remedy of any Lender, the Arranger or
the Administrative Agent under any of the Loan Documents or constitute a waiver
or consent of any provision of the Loan Documents or to any further or future
action on the part of the Loan Parties that would require a waiver or consent of
the Majority Lenders or the Administrative Agent.

SECTION 12. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS SECOND AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO
HEREBY AGREES AS SET FORTH FURTHER IN SECTION 10.13 OF THE CREDIT AGREEMENT AS
IF SUCH SECTION WAS SET FORTH IN FULL HEREIN, MUTATIS MUTANDIS.

SECTION 13. Loan Document. This Second Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
From and after the Second Amendment Effective Date, the terms “Agreement”, “this
Agreement”, “herein”, “hereafter”, “hereto”, “hereof” and words of similar
import, as used in the Credit Agreement and the other Loan Documents, shall
refer to the Credit Agreement as amended hereby.

SECTION 14. Execution in Counterparts. This Second Amendment may be executed in
counterparts (and by different parties hereto in different counterparts),
including by means of facsimile or electronic transmission, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

[signature pages to follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

WILLBROS GROUP, INC. By:   /s/ Richard W. Russler Name:   Richard W. Russler
Title:   Vice President & Treasurer

Signature Page to Second Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Stephanie Dickens Name:   Stephanie Dickens Title:   Authorized
Officer

Signature Page to Second Amendment



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED BY:

WILLBROS UNITED STATES HOLDINGS, INC.

WILLBROS GOVERNMENT SERVICES (U.S.), LLC

WILLBROS CONSTRUCTION (U.S.), LLC

WILLBROS ENGINEERS (U.S.), LLC

WILLBROS ENGINEERING CALIFORNIA (U.S.), INC.

WILLBROS MIDSTREAM SERVICES (U.S.), LLC

WILLBROS PROJECT SERVICES (U.S.), LLC

WILLBROS DOWNSTREAM, LLC

WILLBROS WEST COAST SERVICES, INC.

CONSTRUCTION TANK SERVICES, L.L.C.

WILLBROS UTILITY T&D HOLDINGS, LLC

WILLBROS T&D SERVICES, LLC

CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.

CHAPMAN CONSTRUCTION CO., L.P.

WILLBROS UTILITY T&D GROUP COMMON PAYMASTER, LLC

BEMIS, LLC

WILLBROS UTILITY T&D OF MASSACHUSETTS, LLC

WILLBROS UTILITY T&D OF NEW YORK, LLC

LINEAL INDUSTRIES, INC.

SKIBECK PIPELINE COMPANY, INC.

TRAFFORD CORPORATION

By:   /s/ Richard W. Russler Name:   Richard W. Russler Title:   Vice President
& Treasurer

Signature Page to Second Amendment



--------------------------------------------------------------------------------

KKR LENDING PARTNERS II L.P.,

as a Lender

By:   /s/ Jeffrey M. Smith Name:   Jeffrey M. Smith Title:   Authorized
Signatory

CORPORATE CAPITAL TRUST, INC.,

as a Lender

By:   /s/ Jeffrey M. Smith Name:   Jeffrey M. Smith Title:   Authorized
Signatory

KKR LENDING PARTNERS FUNDING LLC,

as a Lender

By:   /s/ Jeffrey M. Smith Name:   Jeffrey M. Smith Title:   Authorized
Signatory

KKR-VRS CREDIT PARTNERS L.P.,

as a Lender

By:   /s/ Jeffrey M. Smith Name:   Jeffrey M. Smith Title:   Authorized
Signatory

KKR LENDING PARTNERS FUNDING III LLC,

as a Lender

By:   /s/ Jeffrey M. Smith Name:   Jeffrey M. Smith Title:   Authorized
Signatory

KKR CREDIT SELECT FUNDING LLC,

as a Lender

By:   /s/ Jeffrey M. Smith Name:   Jeffrey M. Smith Title:   Authorized
Signatory

Signature Page to Second Amendment



--------------------------------------------------------------------------------

 

LINCOLN INVESTMENT SOLUTIONS, INC.,

as a Lender

By:   /s/ Jeffrey M. Smith Name:   Jeffrey M. Smith Title:   Authorized
Signatory

KKR CREDIT ADVISORS (US) LLC,

as Arranger

By:   /s/ Jeffrey M. Smith Name:   Jeffrey M. Smith Title:   Authorized
Signatory

Signature Page to Second Amendment



--------------------------------------------------------------------------------

EXHIBIT A

FIRST AMENDMENT dated as of September 28, 2015 (this “Agreement”), to the
Intercreditor Agreement dated as of August 7, 2013 (as modified by the Notice of
Refinancing and Reaffirmation of Intercreditor Agreement dated as of
December 15, 2014, the “Intercreditor Agreement”), among Bank of America, N.A.,
as Agent for the ABL Secured Parties (in such capacity, the “ABL
Representative”), JPMorgan Chase Bank, as Administrative Agent for the Term Loan
Secured Parties (in such capacity, the “Term Loan Representative”), and the
Grantors party thereto.

WHEREAS, pursuant to the Fourth Amendment to Loan, Security and Guaranty
Agreement dated as of the date hereof (the “ABL Fourth Amendment”), (a) the
Existing ABL Agreement has been modified to, among other things, include
Eligible Pledged Cash (as defined in the Existing ABL Agreement) in the Canadian
Borrowing Base and the U.S. Borrowing Base (in each case, as defined in the
Existing ABL Agreement) and (b) the Lenders under the Existing ABL Agreement
have authorized the ABL Representative to enter into this Agreement.

WHEREAS, pursuant to the Second Amendment dated as of the date hereof to the
Term Loan Agreement (the “Term Second Amendment”), the Lenders under the Term
Loan Agreement have authorized the Term Loan Representative to enter into this
Agreement.

WHEREAS, the ABL Representative, the Term Loan Representative and the Grantors
desire to amend the Intercreditor Agreement as set forth below.

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including the recitals hereto) shall have the meanings assigned to them in the
Intercreditor Agreement.

SECTION 2. Amendments to the Intercreditor Agreement.

(a) Section 1.2 of the Intercreditor Agreement is hereby amended as follows:

(i) Clauses (f) and (g) of the definition of “ABL Facility First Priority
Collateral” are hereby amended and restated in their entirety as follows:

“(f) (i) all Deposit Accounts constituting Eligible Pledged Cash Accounts
(including all cash, cash equivalents, financial assets, negotiable instruments
and other evidence of payment, and other funds on deposit therein or credited
thereto), provided that the aggregate amount of the cash, cash equivalents,
financial assets, negotiable instruments and other evidences of payment,
Investment Property and other funds or other property on deposit or held in or
credited to all the Eligible Pledged Cash Accounts does not exceed at any one
time the sum of (A) $43,000,000 (it being agreed that the provisions of
Section 4.1(d) shall not apply to this clause (A)), (B) the Proceeds of the ABL
Facility First Priority Collateral received by the Grantors and (C) interest and
other profits thereon, and (ii) all other Deposit Accounts (other than Deposit
Accounts that contain only the Proceeds of the Term Loan Priority Collateral)
with any bank or other financial institution (including all cash, cash
equivalents, financial assets, negotiable instruments and other



--------------------------------------------------------------------------------

evidence of payment, and other funds on deposit therein or credited thereto,
other than, in each case, to the extent constituting the identifiable Proceeds
of Term Loan Priority Collateral);”

“(g) (i) all Securities Accounts constituting Eligible Pledged Cash Accounts
(including all Investment Property and all funds or other property held therein
or credited thereto), provided that the aggregate amount of the cash, cash
equivalents, financial assets, negotiable instruments and other evidences of
payment, Investment Property and other funds or other property on deposit or
held in or credited to all the Eligible Pledged Cash Accounts does not exceed at
any one time the sum of (A) $43,000,000 (it being agreed that the provisions of
Section 4.1(d) shall not apply to this clause (A)), (B) the Proceeds of the ABL
Facility First Priority Collateral received by the Grantors and (C) interest and
other profits thereon, and (ii) all other Securities Accounts (other than
Securities Accounts that contain only the Proceeds of the Term Loan Priority
Collateral) with any securities intermediary (including any and all Investment
Property and all funds or other property held therein or credited thereto, other
than, in each case, to the extent constituting the identifiable Proceeds of Term
Loan Priority Collateral);”

        (ii) Clauses (a) and (j) of the definition of “Term Loan Priority
Collateral” is hereby amended and restated in their entirety as follows:

“(a) Deposit Accounts, Securities Accounts and Commodity Accounts that contain
only proceeds of items (b) through (k) below, other than any Eligible Pledged
Cash Accounts expressly constituting ABL Facility First Priority Collateral
pursuant to clause (f) or (g) of the definition of such term;”

“(j) to the extent not otherwise included, all Proceeds (including, without
limitation, all insurance proceeds relating to the above and any identifiable
proceeds of items (a) through (k) of this definition contained in any Deposit
Accounts, Securities Accounts and Commodity Accounts that otherwise constitute
Term Loan Priority Collateral), Supporting Obligations and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; and”

        (iii) The following definitions are hereby added in the appropriate
alphabetical order:

“Eligible Pledged Cash Account” means each Deposit Account or Securities Account
established by any Grantor at Bank of America or one of its Affiliates, or any
other bank or other financial institution, provided that the cash, cash
equivalents, Investment Property or other funds on deposit or held therein or
credited thereto constitute a component of the “borrowing base” (however
denominated) under the ABL Agreement.

(b) Section 9.5(a) of the Intercreditor Agreement is hereby amended and restated
in its entirety as follows:

“(a) No amendment or modification of any of the provisions of this Agreement
shall be effective unless the same shall be in writing and signed by the ABL
Representative and the Term Loan Representative. Each Grantor agrees that this
Agreement may be amended or modified by the ABL Representative and the Term Loan
Representative without notice to, or the consent of, any Grantor, provided that
(i) no amendment or modification (A) to decrease the ABL Cap Amount or expand
the types of Capped ABL Obligations, or to decrease of the Term Cap Amount or
expand the types of Capped Term Obligations or (B) to the definition of Eligible
Pledged Cash Account (or any provision of the definitions of ABL Facility First
Priority



--------------------------------------------------------------------------------

Collateral or Term Loan Priority Collateral relating to Eligible Pledged Cash
Accounts) may, in either case, be made without the prior written consent of the
Parent and (ii) no Grantor shall be bound by any such amendment or modification
that directly and adversely affects the rights or duties of such Grantor in any
material respect.”

SECTION 3 Effect of this Agreement. (c) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the ABL Representative
or the Term Loan Representative under the Intercreditor Agreement or any of the
ABL Documents or the Term Loan Documents, and shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Intercreditor Agreement or any of the ABL Documents
or the Term Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any party to the Intercreditor Agreement to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Intercreditor
Agreement in similar or different circumstances.

(b) On and after the date hereof, each reference in the Intercreditor Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import,
and each reference to the Intercreditor Agreement in any ABL Document or any
Term Loan Document, shall be deemed to be a reference to the Intercreditor
Agreement as amended hereby.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic imaging shall be as
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 5. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

SECTION 6. Heading. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

SECTION 7. Incorporation by Reference. The provisions of Sections 9.8 and 9.10
of the Intercreditor Agreement are hereby incorporated by reference, mutatis
mutandis, as if set forth in full herein.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as the ABL Representative for and on behalf of the ABL
Secured Parties,     by       Name:   Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Term Loan Representative for and on behalf of
the Term Loan Secured Parties,     by       Name:   Title:



--------------------------------------------------------------------------------

WILLBROS GROUP, INC.

WILLBROS UNITED STATES HOLDINGS, INC.

WILLBROS GOVERNMENT SERVICES (U.S.), LLC

WILLBROS CONSTRUCTION (U.S.), LLC

WILLBROS ENGINEERS (U.S.), LLC

WILLBROS ENGINEERING CALIFORNIA (U.S.), INC.

WILLBROS MIDSTREAM SERVICES (U.S.), LLC

WILLBROS PROJECT SERVICES (U.S.), LLC

WILLBROS DOWNSTREAM, LLC

WILLBROS WEST COAST SERVICES, INC.

CONSTRUCTION TANK SERVICES LLC

WILLBROS UTILITY T&D HOLDINGS, LLC

WILLBROS T&D SERVICES, LLC

CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.

CHAPMAN CONSTRUCTION CO., L.P.

WILLBROS UTILITY T&D GROUP COMMON PAYMASTER, LLC

BEMIS, LLC

WILLBROS UTILITY T&D OF MASSACHUSETTS, LLC

WILLBROS UTILITY T&D OF NEW YORK, LLC

LINEAL INDUSTRIES, INC.

SKIBECK PIPELINE COMPANY, INC.

TRAFFORD CORPORATION

 

by:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

[Fourth Amendment to Loan, Security and Guaranty Agreement is attached as
Exhibit 10.2 to this Form 8-K.]